IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10655
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RUBEN OLVERA CONTRERAS, SR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:98-CR-64-1
                       --------------------
                          January 6, 2000

Before KING, Chief Judge, and POLITZ and DENNIS, Circuit Judges.

PER CURIAM:*

     Ruben Olvera Contreras, Sr. appeals his sentence for

conspiring to import marijuana into the United States.   Contreras

asserts that the district court’s increase of his criminal

history score pursuant to U.S.S.G. § 4A1.1(d) was erroneous, as

the Government failed to prove that he committed any criminal

acts while under a criminal justice sentence.

     “A sentence will be upheld on review unless it was imposed

in violation of law; imposed as a result of an incorrect

application of the sentencing guidelines; or [is] outside the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10655
                                -2-

range of the applicable sentencing guideline and is

unreasonable.”   United States v. Santana-Castellano, 74 F.3d 593,

596 (5th Cir. 1996) (internal quotation marks and citation

omitted).   We review a district court’s application of the

sentencing guidelines de novo and its findings of fact for clear

error.   United States v. Stevenson, 126 F.3d 662, 664 (5th Cir.

1997).

     Pursuant to a written plea agreement, Contreras pleaded

guilty to conspiring, from in and about June 1995, and continuing

to March 1999, to import marijuana into the United States.

Contreras admitted in writing in his plea agreement and under

oath at his rearraignment hearing that the factual resume for the

case, which adopted the July 1995, through March 1999, conspiracy

dates, was correct.   Contreras does not dispute the factual

finding made in the PSR and adopted by the district court that he

was under a criminal justice sentence of probation from June 24,

1997, through June 23, 1998.   Thus, Contreras has admitted that

he conspired to import marijuana during the June 24, 1997, to

June 23, 1998, period of his probation.   See United States v.

Trevino, 131 F.3d 1140, 1141 (5th Cir. 1997).

     The district court did not err, clearly or otherwise, in

finding that Contreras committed the instant offense while

serving a criminal justice sentence of probation.   The judgment

is AFFIRMED.